DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
 Allowable Subject Matter
Claims 2, 4-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to video surveillance and recording for a vehicle.
With regards to claim 2, Scaman (US 2002/0135679) discloses a system, comprising: 
a processor (paragraph 25); 
a buffer in communication with the processor (paragraph 25); 
a camera configured to capture video data associated with a vehicle (paragraph 26); 
memory having program instructions stored therein that are executable by the processor to cause the system to perform operations (paragraph 28) including: 
storing the video data in the buffer (paragraph 30);
tagging the stored video with metadata indicative of the event (paragraph 14).
Johnson (US 6,163,338) discloses in response to a triggering event (col.6, ln.29-39): transferring the stored video data from the buffer to a storage in the vehicle (col.5, ln.65 to col.6, ln.6); tagging the stored video with metadata indicative of the triggering event (col.3, ln.33-38).  
Kalluri (US 2003/0054769) discloses the interface capable of transferring the video data from at least one of the camera, the buffer, or the storage to a portable device (paragraph 16). 
The prior art, either singularly or in combination, does not disclose the limitation “…memory having program instructions stored therein that are executable by the processor to cause the system to perform operations including: storing the video data in the buffer; in response to a triggering event and communications between a vehicle controller computer and the camera: transferring the stored video data from the buffer to a storage in the vehicle; and tagging the stored video with metadata, wherein the vehicle controller computer implements logic to detect multiple types of triggering events corresponding to different scenarios and wherein the metadata indicates which type of triggering event caused the transferring;  wherein the vehicle controller computer controls performance of one or more components of the vehicle; and an interface capable of transferring the video data from at least one of the camera, the buffer, or the storage to a portable device” of claim 2.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 2. 
With regards to claim 16, Scaman (US 2002/0135679) discloses a method, comprising: 
storing, in a buffer of a system, video data captured by a camera associated with a vehicle (paragraph 30); 
collecting vehicular data from one or more sensors within in the vehicle (paragraph 30); 
tagging the stored video with metadata indicative of the event (paragraph 14).
Johnson (US 6,163,338) discloses in response to a triggering event indicated by the vehicular data (col.6, ln.29-39): transferring the stored video data from the buffer to a storage in the vehicle (col.5, ln.65 to col.6, ln.6); and tagging the stored video with metadata indicative of the triggering event (col.3, ln.33-38).  
Kalluri (US 2003/0054769) discloses transferring, in response to a user command, the video data from at least one of the camera, the buffer, or the storage to a portable device via an interface (paragraph 16). 
The prior art, either singularly or in combination, does not disclose the limitation “…in response to a triggering event indicated by the vehicular data and communications between a vehicle controller computer and the camera: transferring the stored video data from the buffer to a storage in the vehicle; and tagging the stored video with metadata indicative of the triggering event, wherein the vehicle controller computer implements logic to detect multiple types of triggering events corresponding to different scenarios, wherein the metadata indicates which type of triggering event caused the transferring, and wherein the vehicle controller computer controls performance of one or more components of the vehicle; and transferring, in response to a user command, the video data from at least one of the camera, the buffer, or the storage to a portable device via an interface” of claim 16.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 16. 
With regards to claim 19, Scaman (US 2002/0135679) discloses a non-transitory computer readable medium having program instructions stored therein that are executable by a system (paragraph 25) to cause the system to perform operations comprising: 
storing, in a buffer of a system, video data captured by a camera associated with a vehicle (paragraph 30); 
receiving vehicle data from an ignition sensor of a vehicle (paragraph 30); 
tagging the stored video with metadata indicative of the event (paragraph 14).
Johnson (US 6,163,338) discloses detecting a triggering event based on one or more of a plurality of rules (col.6, ln.29-39): transferring the video data from the buffer to a storage (col.5, ln.65 to col.6, ln.6); and tagging the transferred video with metadata that identifies the one or more rules (col.3, ln.33-38).  
Kalluri (US 2003/0054769) discloses transferring, in response to a user command, the video data from at least one of the camera, the buffer, or the storage to a portable device via an interface of the system (paragraph 16).  
 The prior art, either singularly or in combination, does not disclose the limitation “…in response to the triggering event and communications between a vehicle controller computer and the camera: transferring the video data from the buffer to a storage; and tagging the transferred video with metadata that identifies the one or more rules, wherein the vehicle controller computer implements logic to detect multiple types of triggering events corresponding to different scenarios and wherein the metadata indicates which type of triggering event caused the transferring; wherein the vehicle controller computer controls performance of one or more components of the vehicle; and transferring, in response to a user command, the video data from at least one of the camera, the buffer, or the storage to a portable device via an interface of the system” of claim 19.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488